--------------------------------------------------------------------------------

Exhibit 10.1





Dear Dev:


This letter will confirm our agreement (the “Agreement”) to amend and replace
the terms of your employment as previously provided in your letter agreement
dated May 26, 2015 (the “2015 Agreement”) with respect to your employment as
Executive Vice Chairman of AMERI AND PARTNERS INC (the “Company”), a subsidiary
of AMERI HOLDINGS, INC. (“Ameri”), having its principal place of business at
5000 Research Court, Suite 750, Suwanee, Georgia 30024. This letter will become
effective as of the date it is fully executed (the “Effective Date”), which date
shall be December 11, 2018. This agreement supersedes any prior written and
verbal commitments or agreements regarding the subject matter herein.


1.                 Title and Job Duties.


(a)              Subject to the terms and conditions set forth in this
Agreement, the Company agrees to employ Srinidhi Devanur (“Employee”) as
Executive Chairman. In this capacity, Employee shall have the duties,
authorities and responsibilities as the Ameri Board of Directors (the “Board”)
shall designate from time to time that are not inconsistent with the Employee’s
position.


(b)                Employee accepts such employment and agrees, during the term
of his employment, to devote his full business and professional time and energy
to the Company. Employee agrees to carry out and abide by all lawful directions
of the Board.


(c)              Without limiting the generality of the foregoing, Employee
shall not, without the written approval of the Board render services of a
business or commercial nature on Employee’s own behalf or on behalf of any other
person, firm, or corporation, whether for compensation or otherwise, during his
or her employment hereunder; provided that the foregoing shall not prevent
Employee from (i) serving on the boards of directors of non-profit organizations
and, with the prior written approval of the Board, other for profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing Employee’s passive personal investments, so
long as such activities in the aggregate do not materially interfere or conflict
with the Employee’s duties hereunder or create a potential business or fiduciary
conflict.


2.                 Salary and Additional Compensation.


(a)                Base Salary. The Company shall pay to Employee an annual base
salary of $250,000 (the “Base Salary”), less applicable withholdings and
deductions, in accordance with the Company’s normal payroll procedures.


(b)             Variable Bonus. Employee shall be eligible to earn a bonus of up
to 100% of his base salary upon the achievement of pre-established performance
targets set by the Board which will have the following components: (i) growth in
revenue of Ameri and its subsidiaries on a consolidated basis, (ii) quality of
such revenue, (iii) gross margin improvement from the December 2018 base line of
Ameri and its subsidiaries on a consolidated basis, and (iv) adjusted EBITDA
improvement of Ameri and its subsidiaries on a consolidated basis both in
aggregate amount and percentage as compared to prior time-equivalent periods.
The Board holds the right to make any changes to the bonus criteria, including
whether bonuses will be paid, at their discretion. The final amount will be as
per the discretion of the Board. The amount will be payable on an annual basis
within 45 days after Ameri’s filing of its annual financial statements with the
Securities and Exchange Commission. Upon the occurrence of a Change in Control
(as such term is defined in Ameri’s 2015 Equity Incentive Award Plan) resulting
in the termination of Employee’s employment with the Company within six months
of such Change of Control (other than for Cause, as defined below), or in the
event of the termination of your employment due to your death or Disability (as
defined below), Employee shall be entitled to receive such portion of any
accrued bonus that is equal to the proportion of the applicable bonus period for
which Employee was employed by the Company. The payout of any bonus compensation
will be subject to all withholdings and deductions in accordance with the
Company’s normal payroll procedures.


(c)                Stock Options. Employee shall be eligible to participate in
any stock plan established by Ameri, subject to approval of the Board’s
Compensation Committee.



--------------------------------------------------------------------------------

3.                 Expenses. In accordance with Company policy, the Company
shall reimburse Employee for all reasonable business expenses properly and
reasonably incurred and paid by Employee in the performance of his duties under
this Agreement upon Employee’s presentment of detailed receipts in the form
required by the Company’s policy.


4.                 Benefits.


(a)                Vacation. Employee shall be entitled to accrue 15 days of
vacation per year, in accordance with the Company’s standard vacation policy
extended to employees of the Company.


(b)               Health Insurance and Other Plans. Employee shall be eligible
to participate in the Company’s medical and other employee benefit programs, if
any, that are provided by the Company for its employees generally, at levels
commensurate with Employee’s position, in accordance with the provisions of any
such plans, as the same may be in effect from time to time.


5.                 Term and Termination.


Employment Period. The Company shall employ Employee pursuant to the terms
hereof commencing on the Effective Date and ending on the third anniversary of
the Effective Date (the “Employment Period”), unless terminated earlier pursuant
to this Section 5, which governs the earlier termination of Employee’s
employment and this Agreement. On the third anniversary of the Effective Date,
the Employment Period shall expire unless renewed in a writing signed by both
the Company and Employee.


In the event of a change of control resulting in the diminution of Employee’s
duties or authority such as they are no longer commensurate with the position of
an executive chairman or which results in termination of Employee’s employment,
Employee shall be entitled to receive immediate vesting of any options to
purchase shares of Ameri common stock that are scheduled to vest, pursuant to
the Ameri’s 2015 Equity Incentive Award Plan and any related stock option grant
letter agreement.


(a)              Termination by the Company for Cause, Upon Death or Disability.
For purposes of this Agreement, “Cause” shall mean: (i) Employee’s grossly
negligent or willful disregard of the lawful and reasonable directives of the
Board or the Company’s board of directors clearly communicated to Employee and
which remain uncured after thirty (30) days’ written notice from Ameri or the
Company notifying Employee of such gross negligence or willful misconduct in
reasonable detail; (ii) Employee’s material breach of the terms of this
Agreement which remains uncured after thirty (30) days’ written notice from
Ameri or the Company notifying Employee of such breach in reasonable detail (and
if such breach is of a nature that it cannot reasonably be cured within thirty
(30) days, as long as the cure is commenced and continuing within such 30-day
period, Employee shall have a reasonable period of time to cure such breach);
(iii) engages in misconduct that cause material harm to the financial condition
or reputation of the Company or any of its affiliates; or (iv) Employee pleads
“guilty” or “no contest” to or is indicted for or convicted of a felony under
federal or state law or as a crime under federal or state law which involves
Employee’s fraud or dishonesty, for which such termination shall be immediate.
The Company may terminate Employee’s employment for Cause immediately. The
Company may terminate Employee immediately upon death or upon Disability in
accordance with the terms set forth in Section 5(c) below. In the event of a
termination for Cause, upon Disability or death, Employee shall be paid: (i) his
Base Salary accrued up to and including the date of termination, paid within
thirty (30) days, (ii) unreimbursed expenses, paid in accordance with this
Agreement and the Company’s policies, and (iii) any accrued benefits under any
Company benefit plan, paid pursuant to the terms of such benefit plan
(collectively, the “Accrued Obligations”)


(b)               Termination Without Cause.  The Company may terminate the
employment of Employee at any time without notice and without Cause (as defined
in Section 5(a)).  In such event, Employee shall, at the Company’s sole
discretion, be entitled to the lesser of (i) the total amount of the Employee’s
base salary that remains unpaid under this Agreement, which shall be paid
monthly or (ii)  monthly salary payments for twelve (12) months, based on
Employee’s monthly rate of base salary at the date of such termination,
provided, however in lieu of the aforementioned monthly payments, the Company
may in its sole  discretion pay such payments in a lump-sum.  Payment by the
Company of the foregoing severance amounts shall be contingent upon Employee
executing and delivering to the Company a release agreement substantially in the
form and substance set forth in Exhibit A hereto and such release becoming
effective, and only so long as Employee does not revoke or breach the provisions
of the General Release or Sections 6 and 8 herein (provided, that Employee’s
breach of such Sections or termination of severance payments shall not relieve
Employee of his obligations thereunder).  Employee shall also be entitled to:
(i) payment for accrued and unused vacation; and (ii) any bonuses which have
accrued prior to the date of Employee’s termination.  Furthermore, shares of any
of the Employee’s stock subject to any lockups will be immediately released from
such restrictions and registered by the Company within 30 days of Employee’s
termination.  All of Employee’s rights to salary, paid time off, employee
benefits, and other compensation which would have accrued or become payable
after the termination of Employee’s employment shall cease upon Employee’s
termination, other than those expressly required under applicable law (such as
COBRA).  Accrued benefits, if any, will be payable in accordance with the
applicable benefit plan provisions of the Company.



--------------------------------------------------------------------------------

Upon the termination of Employee’s employment with the Company for any reason,
Employee shall within one calendar week of such termination return to the
Company all electronic equipment, media, and supplies provided by the Company to
the Employee.  Furthermore, within one calendar week of Employee’s termination
of employment with the Company,  Employee shall also return to the Company, all
Company files used by the Employee and shall not retain any copies of such
files.


(d)               Termination for Good Reason.  If Employee terminates his
employment with the Company for Good Reason (as hereinafter defined), such
termination will be considered to be effectively the same as a termination
without cause, Employee shall be entitled to the severance and vesting benefits
set forth in Section 5(b).  For purposes of this Agreement, “Good Reason” shall
mean any of the following unless such change was initiated, or voluntarily
agreed to by Employee: (a) any significant change in the Employee’s title, or
position, or duties and responsibilities not voluntarily made; (b) any
involuntary decrease in base salary (other than any which may be assessed on a
percentage basis to the Company as a whole); or (c) any material breach by the
Company of this Agreement.


(e)               Change of Control. If the Employee’s employment is terminated
or his position is significantly changed or salary decreased as a result of a
Change of Control (as defined below), Employee shall be entitled to the
severance and vesting benefits set forth in Section 5(b).  In addition, there
shall be an immediate vesting of any non-vested equity-related instruments
granted pursuant to Section 2(c) of this Agreement. For purposes of this
Agreement, “Change of Control” means the acquisition of the Company by merger,
sale of all or substantially all of the Company’s assets, or other
reorganization which results in the stockholders of the Company immediately
prior to such transaction owning less than 50% of the aggregate voting power of
the Company’s securities immediately after such transaction (other than as a
result of the issuance of equity securities by the Company in connection with a
capital raise which results in the pro rata dilution of the equity interests of
all holders of common stock immediately prior to such issuance).


(f)              Definition of Disability. For the purposes of this Agreement,
“Disability” shall mean that Employee has become physically or mentally unable
to perform his duties for the Company hereunder and such incapacity has
continued for a total of ninety (90) consecutive days or for any one hundred
eighty (180) days in a period of three hundred sixty-five (365) consecutive
days.


6.                  Confidentiality Agreement.


(a)               Employee understands that during the Employment Period, he may
have access to unpublished and otherwise confidential information both of a
technical and non-technical nature, relating to the business of the Company, its
affiliates, or its customers, vendors or other third parties, including, without
limitation, any of their actual or anticipated business, research or
development, any of their technology or the implementation or exploitation
thereof, including, without limitation, information Employee and others have
collected, obtained or created, information pertaining to customers, accounts,
vendors, prices, costs, materials, processes, codes, material results,
technology, system designs, system specifications, materials of construction,
trade secrets and equipment designs, including information disclosed to the
Company by others under agreements to hold such information confidential
(collectively, the “Confidential Information”). Employee agrees to observe all
Company policies and procedures concerning such Confidential Information.
Employee further agrees not to disclose or use, either during his employment or
at any time thereafter, any Confidential Information for any purpose, including,
without limitation, any competitive purpose, unless authorized to do so by the
Company in writing, except that he may disclose and use such information in the
good faith performance of his duties for the Company. Employee’s obligations
under this Agreement will continue with respect to Confidential Information,
whether or not his employment is terminated, until such information becomes
generally available from public sources through no fault of Employee or any
representative of Employee. Notwithstanding the foregoing, however, Employee
shall be permitted to disclose Confidential Information as may be required by a
subpoena or other governmental order, provided that he first notifies the
Company of such subpoena, order or other requirement and such that the Company
has the opportunity to obtain a protective order or other appropriate remedy.



--------------------------------------------------------------------------------

(b)               During the Employment Period, upon the Company’s request, or
upon the termination of his employment for any reason, Employee will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, computers, blackberries or other PDAs, hardware, software,
drawings, blueprints, and any other material belonging to the Company or any of
its customers, including all materials pertaining to Confidential Information
developed by Employee or others, and all copies of such materials, whether of a
technical, business or fiscal nature, whether on the hard drive of a laptop or
desktop computer, in hard copy, disk or any other format, which are in his
possession, custody or control. Notwithstanding anything in this Section to the
contrary, Employee shall not be required to return to the Company apparatuses,
computers, blackberries or other PDAs, or other devices that are owned by
Employee and not by the Company, but Employee may be required to deliver such
devices to the Company or its designee for a period during which the Company
shall delete from such devices Confidential Information of the Company, if any.


7.                 Assignment of Intellectual Property.


(a)              Employee will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not (“Creations”),
conceived or made by him alone or with others at any time during his employment
with the Company or its affiliates. Employee agrees that the Company owns any
such Creations, conceived or made by Employee alone or with others at any time
during his employment, and Employee hereby assigns and agrees to assign to the
Company all moral or other rights he has or may acquire therein and agrees to
execute any and all applications, assignments and other instruments relating
thereto which the Company deems necessary or desirable. Employee hereby waives
and relinquishes all moral rights he has or may acquire in the Creations and
agrees to execute any and all other waivers and instruments relating thereto
which the Company deems necessary or desirable. These obligations shall continue
beyond the termination of his employment with respect to Creations and
derivatives of such Creations conceived or made during his employment with the
Company. The Company and Employee understand that the obligation to assign
Creations to the Company shall not apply to any Creation which is developed
entirely on his own time without using any of the Company’s equipment, supplies,
facilities, and/or Confidential Information unless such Creation (i) relates in
any way to the business or to the current or anticipated research or development
of the Company, or (ii) results in any way from his work at the Company.


(b)               In any jurisdiction in which moral rights cannot be assigned,
Employee hereby waives any such moral rights and any similar or analogous rights
under the applicable laws of any country of the world that Employee may have in
connection with the Creations, and to the extent such waiver is unenforceable,
hereby covenants and agrees not to bring any claim, suit or other legal
proceeding against the Company or any of its affiliates claiming that Employee’s
moral rights have been violated.


(c)               Employee agrees to cooperate fully with the Company both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents, trademarks and
other intellectual property rights (both in the United States and foreign
countries) relating to such Creations. Employee shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Creations. Employee further agrees
that if the Company is unable, after reasonable effort, to secure Employee’s
signature on any such papers, any officer of the Company shall be entitled to
execute such papers as his agent and attorney-in-fact and Employee hereby
irrevocably designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Creations, under the conditions described in
this paragraph.



--------------------------------------------------------------------------------

8.                 Non-Solicitation Agreement.


(a)                Employee will not, for a period of two (2) years following
the termination of his employment for any reason (the “Restricted Period”),
directly or indirectly, for himself or on behalf of or in conjunction with any
other person or entity, (i) solicit or hire (or assist or encourage any other
person or entity to solicit or hire), or otherwise interfere in any manner with
any employee, advertiser or strategic partner of the Company (each, a
“Restricted Entity”), other than by general public advertisement or other such
general solicitation not specifically targeted at any such Person, (ii) induce
or request any customer of any Restricted Entity to reduce, cancel or terminate
its business with such Restricted Entity or otherwise interfere in any manner in
any Restricted Entity’s business relationship with any of its customers, or
(iii) solicit or accept business from any customer of any Restricted Entity in
connection with any business of management consulting in the SAP software market
(such business, the “Restricted Business”).


(b)               Employee agrees that the foregoing covenants are reasonable
with respect to their duration, geographic area and scope. If a judicial
determination is made that any provision of this Section 8 constitutes an
unreasonable or otherwise unenforceable restriction against Employee, then the
provisions of this Section 8 shall be rendered void with respect to Employee
only to the extent such judicial determination finds such provisions to be
unenforceable. In that regard, any judicial authority construing this Section 8
shall be empowered to sever any prohibited business activity, time period or
geographical area from the coverage of any such agreements and to apply the
remaining provisions of this Section 8 to the remaining business activities,
time periods and/or geographical areas not so severed. Moreover, in the event
that any provision, or the application thereof, of this Section 8 is determined
not to be specifically enforceable, the Company may be entitled to recover
monetary damages as a result of the breach of such agreement.


(c)                For purposes of this Agreement, the term “Restricted Area”
means any geographical area in which a material amount of the business of the
Company is conducted or pursued at any time during the Restricted Period.


9.                 Representation and Warranty. Employee represents and warrants
to the Company that Employee is not subject to any agreement restricting his
ability to enter into this Agreement and fully carry out his duties and
responsibilities hereunder. Employee hereby indemnifies and holds the Company
harmless against any losses, claims, expenses (including reasonable attorneys’
fees), damages or liabilities incurred by the Company as a result of a breach of
the foregoing representation and warranty.


10.               Notice. Any notice or other communication required or
permitted to be given to any of the parties hereto shall be deemed to have been
given if personally delivered, or if sent by nationally recognized overnight
courier, and addressed as follows:


If to Employee, to:


the address shown on the records of the Company.


If to the Company, to:


c/o Ameri Holdings, Inc.
5000 Research Court, Suite 750
Suwanee GA  30024


11.               Severability. If any provision of this Agreement is declared
void or unenforceable by a court of competent jurisdiction, all other provisions
shall nonetheless remain in full force and effect.



--------------------------------------------------------------------------------

12.              Governing Law and Consent to Jurisdiction. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York without regard to the conflict of laws provisions thereof.
Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of any state or federal court in New York over any action or
proceeding arising out of or relating to this Agreement and each of the parties
hereto hereby irrevocably agrees that all claims in respect of such action or
proceeding shall be heard and determined in such New York state or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent legally possible, the defense of an inconvenient forum to the maintenance
of such action or proceeding.


13.             Waiver. The waiver by any of the parties hereto of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. The failure of a party to insist upon strict adherence to any
provision of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that provision or any other provision of this Agreement. Any waiver
must be in writing.


14.             Injunctive Relief. Without limiting the remedies available to
the Company, Employee acknowledges that a breach of any of the covenants
contained in Sections 6, 7 or 8 would result in material irreparable injury to
the goodwill of the Company for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, the Company shall be entitled,
without the requirement to post bond or other security, to obtain a temporary
restraining order or preliminary or permanent injunction restraining Employee
from engaging in activities prohibited by this Agreement or such other relief as
may be required to specifically enforce any of the covenants in Section 6, 7 or
8 of this Agreement, in addition to all other remedies available at law or in
equity.


15.              Assignment. This Agreement is a personal contract and Employee
may not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Employee and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns.


16.            Entire Agreement. This Agreement (together with the Exhibits
attached hereto) embodies all of the representations, warranties, and agreements
between the parties hereto relating to Employee’s employment with the Company.
No other representations, warranties, covenants, understandings, or agreements
exist between the parties hereto relating to Employee’s employment. This
Agreement shall supersede all prior agreements, written or oral, relating to
Employee’s employment. This Agreement may not be amended or modified except by a
writing signed by each of the parties hereto.


[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.



 
AMERI AND PARTNERS INC
     
By:
/s/ Brent Kelton

   
Name:
Brent Kelton
   
Title:
CEO



Agreed to and Accepted:
     
/s/ SRINIDHI DEVANUR
 
SRINIDHI DEVANUR
 






--------------------------------------------------------------------------------